Citation Nr: 0300535	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for left knee 
disability claimed as secondary to service-connected right 
knee degenerative changes.

2.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty service from February 1954 
to October 1957. 

This appeal comes before VA Board of Veterans' Appeals 
(Board) from a September 1995 rating decision that increased 
the disability evaluation for the service-connected right 
knee disorder from 10 to 20 percent.  The veteran filed a 
notice of disagreement (NOD) with the assigned evaluation in 
May 1996; the RO issued a Statement of the Case (SOC) in 
October 1996; and the veteran filed a Substantive Appeal in 
January 1997.  Supplemental statements of the case were 
issued in October 1998 and February 2002.

Also, by rating action dated in September 1996, the RO 
denied service connection for a left knee disability, 
claimed as secondary to service-connected right knee 
degenerative changes.  The veteran filed an NOD in January 
1997; the RO issued an SOC in February 2002; and a writing 
dated in February 2002 was accepted as the Substantive 
Appeal.

The veteran testified at two hearings during the pendency of 
the appeal: one in October 1997, before RO personnel; and 
one in May 2002, before the undersigned Board Member at the 
RO.  The transcripts of both hearings are of record.  



FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.  

2.  The record includes competent evidence that suggests a 
medical nexus between a left knee disability and service-
connected right knee disability.

3.  The service-connected right knee disability, consisting 
primarily of degenerative changes, is manifested by 
extension, limited, at worse to 5 degrees less than normal 
and flexion limited to, at worst, 75 degrees, with pain; 
edema, effusion and weakness; loss of medial joint line 
space; gait impairment; and complaints of pain, give-way 
weakness, and locking.  Assistance devices are needed for 
ambulation.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, left knee disability is proximately due to or the 
result of service-connected right knee disability. 
38 U.S.C.A. §§ 5103, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2002).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for the assignment of a 30 percent for 
right knee disability are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

As evidenced by the October 1996 and February 2002 
statements of the case, and the SSOCs issued in October 1998 
and February 2002, the veteran and his representative have 
been furnished the pertinent laws and regulations governing 
the claims and the reasons for the denial.  Hence, the Board 
finds that they have been given notice of the information 
and evidence needed to substantiate the claims, and, as 
evidenced by various letters soliciting information and/or 
evidence (see, e.g., RO letter of April 2001), have been 
afforded opportunities to submit such information and 
evidence.  Moreover, because, as explained below, there is 
no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here 
at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  Hence, the duty to notify has been 
met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate the claims currently under 
consideration.  The veteran underwent VA examinations in 
March and July 1995, July 1996 and July 1998, and a number 
of private clinical reports have been requested and 
associated with the claims folder.  The veteran has 
testified at hearing conducted by both RO and Board 
personnel.  While the veteran's representative has further 
VA examination, given the evidence of record, and the 
Board's favorable disposition of each of the issues on 
appeal, the Board finds that the evidence is sufficient to 
decide each issue.  Significantly, neither the veteran nor 
his representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of either 
of the claims that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of these claims on appeal at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the 
merits.

I.  Secondary service connection for left knee disability

A.  Factual Background

Service connection for degenerative changes of the right 
knee was granted by rating action dated in May 1975 and is 
currently rated 20 percent disabling.  The veteran asserts 
that he now has a left knee disorder that is causally 
related to service-connected right knee disability.  

The post-service record reflects that in April 1994, a 
private clinic note indicated that the veteran had been 
complaining of pain in the left knee over the past few 
months with a bowlegged deformity.  An X-ray of the left 
knee was interpreted as showing severe osteoarthritis of the 
medial compartment.  

The veteran underwent a VA joints examination in March 1995 
and noted that he had undergone left knee aspiration a few 
times but had had no other injury.  He indicated that the 
right knee had deteriorated over time and that he had begun 
having pain in left knee over the past 10 years.  The 
veteran said that he now had constant throbbing pain in both 
knees and walked with a cane.  On physical examination, 
there was mild swelling, tenderness on the medial surface, 
crepitus, and limitation of motion.  An X-ray of the left 
knee revealed mild osteoarthritis.  The veteran was afforded 
another VA joints examination in examination in June 1995 
where similar findings were recorded.  He related that he 
had recently been advised to have arthroscopic surgery of 
the left knee.  

The veteran underwent a VA joints examination in July 1996.  
At that time, he stated that he had constant pain in the 
right knee and had had to put more weight on the left lower 
extremity.  It was noted that he had had arthroscopic 
debridement of the left knee in May 1996 for advanced 
arthritis.  Upon examination, the veteran was observed to be 
obese and walked with a cane.  The left knee was symptomatic 
with findings that included tenderness at the medial joint 
space, crepitus, and limited range of motion.  Following 
examination, the examiner commented that there may have been 
the possibility that the veteran developed degenerative 
changes in the left knee due to excessive weightbearing on 
the left knee due to the right knee condition.  

During an October 1997 RO hearing, the veteran testified 
that his private physician had told him that favoring his 
right knee over the years substantially resulted in his left 
knee becoming just as bad over the years.  

In a medical report dated in March 1997, L. C. Rose, M.D., 
wrote that the veteran might eventually require a total left 
knee replacement. 

The veteran underwent a VA joints examination in January 
1998 where it was noted that he had pain and tenderness of 
both knees, as well as partial ankylosis, reduced range of 
motion, walked with a cane and required the use of bilateral 
knee braces.  He was found to have extensive degenerative 
arthritis of both knees.  In an addendum to the January 1998 
report, the examiner opined that the veteran had no base 
line problem in the left knee when he injured the right knee 
in service.  

Medical reports from the veteran's private physician, L. C. 
Rose, M.D., dated between July 1999 and February 2002 
reflect continuing treatment and follow-up for bilateral 
knee symptomatology.  In March 2002, Dr. Rose commented that 
he did discuss with the veteran at length the fact that 
suffering injury to one knee was likely to develop into 
bilateral knee problems as a result of using the unaffected 
knee more than the injured one.  

During his May 2002 Board hearing, the veteran testified 
that his physician had told him that favoring the right knee 
had led to disability of the left knee over the years.

B.  Legal Analysis

Service connection may be granted for disability that is 
"proximately due to or the result of a service-connected 
disease or injury. . ." 38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by a an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Review of the clinical record does reflect that the veteran 
has had continuing right knee symptomatology over the years.  
While there is no medical opinion that provides a definitive 
connection between the veteran's service-connected left 
disability and right knee symptoms, the record contains two 
medical opinions that appear to suggest that there may be 
such a connection.  A VA examiner commented in July 1996 
that that there was the possibility that the veteran 
developed degenerative changes in the left knee due to 
excessive weightbearing on the left knee as the result of 
the right knee condition.  As well, the veteran's private 
physician, Dr. Rose, also related in March 2002 that he had 
discussed with the veteran at length the possibility that 
suffering injury to one knee was likely to develop into 
bilateral knee problems as a result of using the unaffected 
knee more than the injured one.  

The Board finds that such comments, while not endorsing a 
definitive relationship, suggest that the veteran's current 
left knee disability has developed as the result of symptoms 
affecting the service-connected right knee.  Significantly, 
the Board notes that there is no contrary medical opinion of 
record-one that establishes a different point of origin for 
the veteran's current left knee disability.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Given the facts 
noted above, and extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for a 
left knee disability secondary to the service-connected 
degenerative changes of the right knee is warranted.

II.  Increased rating for right knee disability.

A.  Factual Background

The veteran underwent VA joints examinations in March and 
June 1995 and rendered a history of injuring the right knee 
in a fall in 1954 with subsequent surgery.  He related that 
he had had fluid drained periodically since that time, as 
well as pain and swelling which had worsened in the last 20 
years.  The veteran complained that the right knee gave out 
intermittently when walking.  It was observed that he 
entered the examining room with a cane and an antalgic gait 
with bilateral knee support.  It was reported that he could 
walk about two blocks but had difficulty climbing stairs.  
The veteran related that he had been advised arthroscopic 
surgery but had not made any firm decision in this regard.  
In March 1995, it was noted that he had gained 30 pounds in 
the last six months, and currently weighed 260 pounds.

Physical examination disclosed mild swelling with tenderness 
especially around the medial posterior surface with possible 
mild effusion.  There was mild genu varus deformity and no 
anterior posterior or medial lateral laxity.  The Mcmurray 
test was positive for possible medial ligament tear.  It was 
reported that the Apley's contraction and distraction test 
was inconclusive due to pain.  Crepitus was elicited.  Range 
of motion was from zero to between 110 to 116 degrees.  The 
examiner indicated that the veteran could walk in tandem 
with a mild limp, but not on heels or tiptoes, and had 
difficulty taking the squatting position.  The examiner also 
noted that an X-ray of the right knee obtained in May 1995 
showed degenerative arthritis with medial joint space 
narrowing.  It was recommended that the veteran undergo 
magnetic resonance imaging to rule out internal derangement.  

By rating action dated in September 1995, the RO increased 
the rating for service-connected right knee disability from 
10 to 20 percent disabling, effective September 16, 1994.

In October 1997, the veteran testified that his right knee 
had deteriorated and that a knee replacement had been 
recommended.  He related that the knee locked and swelled, 
that he had substantial pain in the knee, especially with 
weather changes, and that the maximum he could walk was 1/2 
block with a cane.  The veteran said that he had to 
periodically have cortisone shots for relief of pain.

A medical report dated in March 1997 from L. C. Rose, M.D., 
noted that the veteran had first been seen by him in 
September 1994 for knee pain and that arthroscopic surgery 
had been advised by another orthopedic surgeon.  The veteran 
was observed to be ambulating with an antalgic gait.  
Examination of the right knee revealed diffuse swelling with 
a positive Oblottment test consistent with effusion.  Medial 
joint line tenderness was elicited and there was a positive 
Steadman test.  It was reported that no instability pattern 
was appreciated on provocative testing.  An impression of 
tear of the medial meniscus was rendered.  It was Dr. Rose's 
opinion that it was conceivable that the veteran might 
require a total knee replacement of the right knee.  

The veteran underwent a VA joints examination in July 1998, 
during which he complained of pain in the both knees when he 
walked, and that he had difficulty climbing stairs.  The 
veteran related that he needed to use a cane in ambulating, 
and required the assistance of his wife for bathing and 
dressing.  He stated that he took one Daypro tablet twice a 
day for pain.

Examination revealed range of motion from zero to 96 
degrees; the examiner noted that the veteran, but that 
beyond 90 degrees of flexion produced pain.  It was noted 
that the veteran had flare-ups of pain, that the 
precipitating factors were long walking or stair climbing, 
and that the alleviating factor was rest.  It was indicated 
that he needed a cane and knee brace, bilaterally, but that 
there was no dislocation, gross instability or recurrent 
subluxation.  The examiner noted that the veteran had 
retired two years before and was independent in his self-
care skills, except that he needed help in showering or 
bathing and in tying in shoes.  There was evidence of 
painful motion.  Edema and effusion were present, as well as 
tenderness.  3+X5 weakness was exhibited.  It reported that 
the veteran walked with a cane with an antalgic gait, and 
that he could not squat.  It was noted that partial 
ankylosis was present, and that the stability test could not 
be performed due to pain.  An X-ray of the right knee taken 
in March 1995 was reviewed.  A pertinent impression of 
extensive degenerative arthritis of both knees, right more 
than left, was rendered. 

The veteran's knees were re-evaluated by Dr. Rose in 
December 1999 upon continuing complaints of pain.  
Examination of the right knee disclosed some mild atrophic 
changes about the quadriceps mechanism.  Range of motion of 
the right knee was from zero to 85 degrees.  There was 
diffuse swelling obliterating the normal patella fascia and 
a bogginess to palpation.  It was reported that the veteran 
exhibited diffuse tenderness to direct palpation, and that 
he was ambulating with a cane in his left hand with a 
shuffling-type gait.  An X-ray of the right knee showed 
evidence of tri-compartmental degenerative joint disease.  
The examiner noted that consideration of total knee 
replacement was discussed, but that the veteran wanted to 
wait until after his son's wedding in May 2000.  It was 
indicated that during the interim, anti-inflammatory 
medications were advised, as well as a heating pad.  It was 
noted that a weight reduction program was also discussed 
with the veteran.

On follow-up examination in August 2001, Dr. Rose noted that 
there were hypertrophic changes about the knee joint with 
varus deformity.  Range of motion was from -5 to 
approximately 90 degrees of full flexion.  There was no 
evidence of ligamentous instability.  It was reported that 
an X-ray of the knees revealed complete loss of the medial 
joint space.  Medication was prescribed.  It was noted that 
a there was a lengthy discussion regarding total knee 
arthroplasty to which the veteran was amenable.  

The veteran was seen by in follow-up orthopedic consultation 
by Dr. Rose in November 2001 where examination of the right 
knee revealed varus deformity with extension of -75[sic] 
degrees and flexion to 100 degrees.  In January 2002, it was 
noted that he had been in a formal physical therapy program 
for modalities to increase range of motion and strengthening 
of all affected areas that had afforded him mild improvement 
in his symptoms.  The veteran related that he had bilateral 
knee pain that was worsened by any prolonged periods of 
ambulation and deep knee bending, and climbing stairs.  
Examination of the right knee continued to reveal a varus 
deformity with hypertrophic joint.  Range of motion was 
limited to five degrees of terminal extension with flexion 
to 100 degrees.  There was tenderness to direct palpation 
along the medial and lateral joint line, but no evidence of 
ligamentous instability.  Following examination, various 
treatment modalities were prescribed, including continuing 
physical therapy, a heating pad, and pain medication.  When 
seen in follow-up in February 2002, it was reported that his 
knee status remained unchanged from the previous visit.  It 
is also shown that knee status remained unchanged when Dr. 
Rose saw the veteran in follow-up in March 2002.  The 
veteran did, however, report that he had intermittent 
clicking about the kneecap and pain when using the stairs.  

The veteran testified in May 2002 that he had substantial 
and constant right knee pain, and rated it on a scale of 
between eight to nine.  He said that if he put too much 
pressure on the knee, it would give out and that if he 
walked more than 200 feet, he would experience excruciating 
pain, and that he had been issued knee support.  The veteran 
related that he had to take a powerful painkiller, Vioxx, 
twice a day followed by ice packs.  He stated that 100 
percent of his daily activities had been affected by right 
knee symptomatology, such that he could not climb stairs 
without a cane, couldn't perform much physical labor around 
his house, and could not engage in any activity that 
involved extensive climbing, walking or standing, including 
church-related duties.  

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the RO has rated the veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
for "other impairment" of the knee, to include recurrent 
subluxation or lateral instability.  A 10 percent evaluation 
is assigned for slight impairment; a 20 percent evaluation 
requires moderate impairment; and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The record reflects that the veteran primarily complains of 
a pain and giving way of the right knee, and requires the 
use of a cane, as well as knee support.  Fluctuating degrees 
of flexion and extension have been noted during the appeal 
period.  At worst, flexion to 75 degrees has been noted, 
although the record more consistently reflects range of 
motion findings indicating are that the veteran lacks full 
extension by no more than approximately 5 degrees, and is 
able to flex the knee to approximately 100 degrees (as 
noted, most recently in March 2002).  Private and VA clinic 
notes dating from 1995 reflect well-documented symptoms 
including chronic pain and tenderness, cramping, atrophic 
changes, some deformity, crepitus, swelling, effusion, 
weakness, loss of medial joint space, and pain on motion, 
increased during flare-ups.  While it has consistently been 
reported that the veteran has no instability of the right 
knee, it has been observed that his gait is antalgic, and 
that he is dependent upon assistive devices for ambulation.  
The veteran's private physician, Dr. Rose, has recently 
advised that additional surgical intervention, to include a 
total right knee replacement, is indicated.  

Collectively, the above-noted findings suggest that the 
veteran's left knee disability may be, overall, more severe 
than the current evaluation contemplates, particularly when-
consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-
functional loss due to pain (to include with increased 
activity and/or during flare-ups) is considered.  Given such 
findings, and affording the veteran the benefit of the doubt 
(see 38 C.F.R. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that a 30 percent disability evaluation, for overall 
severe impairment, under Diagnostic Code 5257, is warranted.  

That said, the Board finds that there is no other provision 
under the rating schedule pursuant to a rating in excess of 
30 percent could be assigned.  The veteran's disability 
involves degenerative changes, which is to be should be 
evaluated on the basis of limitation of motion, under the 
diagnostic code for the joint involved-here, Diagnostic Code 
5260 or 5261.  See Diagnostic Code 5003.  However, 30 
percent is the maximum assignable under Diagnostic Code 5260 
for limited flexion, and there is no medical indication 
that, even with pain, the veteran experiences extension 
limited to 30 degrees or more, which is required for at 
least the next higher, 40 percent evaluation under 
Diagnostic Code 5261.  

A higher evaluation is also potentially assignable under 
Diagnostic Code 5256.  While a July 1998 examiner indicated 
that the veteran experienced "partial ankylosis," the basis 
for this notation is unclear, given the consistent clinical 
findings of extension to -5 degrees and flexion to, at 
worst, 75 degrees.  In any event, there clearly is no 
medical indication that, even with pain, the veteran 
experiences, or experiences disability comparable to, 
ankylosis in flexion, at least between 0 degrees and 10 
degrees-which is required for at least the next higher, 40 
percent evaluation under Diagnostic Code 5256.  

Furthermore, the Board notes that, in the absence of medical 
evidence of any impairment of the tibia or fibula, there is 
no basis for evaluation under Diagnostic Code 5262 (which 
provides a maximum rating of 40 percent).  Likewise, in the 
absence of evidence of any instability, there is no basis 
for assignment of separate evaluations for arthritis and 
instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); and VAOPGCPREC 9-98 (Aug. 14, 1998).

While the discussion above involves consideration of the 
rating schedule, the Board also finds that there is also no 
evidence that the right knee disability is so exceptional or 
usual, with related factors such as marked interference with 
employment (beyond that contemplated in the assigned 
evaluation) or repeated hospitalization, so as to warrant 
referral for assignment of a higher evaluation, on an extra-
schedular basis, pursuant to 38 C.F.R. §  3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that a 30 
percent, but no higher, evaluation for service-connected 
right knee disability is warranted.


ORDER

Service connection for a left knee disorder as secondary to 
service-connected right knee disability is granted. 

A 30 percent rating for degenerative changes of the right 
knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

